Citation Nr: 9932946	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder.

2.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Richard A. Lapointe, attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1969 and from December 1970 to March 1973.  He also 
served in the National Guard from November 1982 to June 1991.  

This appeal arises from an October 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, which granted service connection 
for post-traumatic stress disorder and assigned a 10 percent 
evaluation for this disorder effective from June 4, 1993.  
The veteran also appealed a March 1998 rating decision which 
granted an increased rating for post-traumatic stress 
disorder to 30 percent effective from June 4, 1993, and an 
increased rating for lumbosacral strain to 20 percent.

The veteran has raised the issue of entitlement to a total 
rating based on individual unemployability due to service 
connected disabilities.  That issue has not been developed or 
certified for appellate review.  Accordingly, it is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's post-traumatic stress disorder is 
productive of psychiatric symptoms, including depression and 
anxiety, which result in occasional decrease in work 
efficiency and no more than moderate impairment with social 
interaction.

2.  The veteran has mild lumbosacral strain which does not 
produce severe limitation of motion of the lumbar spine or 
marked limitation of forward bending, loss of lateral spine 
motion or abnormal mobility.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.7, Diagnostic 
Code 9411 (as in effect prior to and after November 7, 1996).

2.  The criteria for a rating in excess of 20 percent for 
lumbosacral stain have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Post Traumatic Stress Disorder

Pertinent Laws and Regulations.  During the pendency of this 
appeal VA published new regulations for rating disability due 
to mental disorders.  Prior to November 7, 1996, VA 
regulations provided a 30 percent evaluation when definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reductions in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1995) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1).  

In a precedent opinion, dated November 9, 1993, VA General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  

A 50 percent evaluation is assigned when the ability to 
establish effective or favorable relationships with people 
was considerably impaired and flexibility, efficiency, and 
reliability levels were so reduced by reasons of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 100 percent evaluation required totally incapacitating 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  A 100 percent evaluation was 
warranted if a veteran was demonstrably unable to obtain or 
retain employment due to post-traumatic stress disorder.  38 
C.F.R. § 4.132, Part 4, Diagnostic Code 9411 (1996). 

Effective November 7, 1996, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated.  The new 
criteria provided a 30 percent evaluation when occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is demonstrated.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

A 50 percent rating is provided where occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is demonstrated.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1999).

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

When a reasonable doubt arises regarding the degree of 
disability such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3.  Where there is a question 
as to which of two evaluations apply, the higher of the two 
will be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.


Factual Background.  According to the veteran's service 
personnel records he served two tours in the Republic of 
Vietnam.  He was a cook.  It has been verified by another 
former soldier who served as a medic that the veteran was 
required to bag body parts.  The veteran's service medical 
records do not include any references to treatment for a 
psychiatric disorder.

In June 1989 a VA examination of the veteran was performed.  
The veteran complained that he had nightmares two to three 
times a week.  He had recurrent nervous tension with 
substernal chest pain.  He felt insecure in his job and with 
his wife.  The examiner noted that the veteran was tense and 
nervous.  He was concerned about his nightmares.  During his 
nightmares he would crawl across the floor.  He was attending 
counseling sessions.  The diagnosis was post-traumatic stress 
disorder with recurrent nightmares, increased nervous 
tension, resentment and anger.  

July 1989 VA medical records reveal it was recommended the 
veteran be admitted to the psychiatry service.  The veteran 
reported that he was unready to enter the hospital.  He had 
spoken with his boss about taking time off.  His boss became 
very angry.  

In January 1990 a private licensed social worker wrote a 
letter on behalf of the veteran.  She indicated she had 
treated the veteran from approximately January 1989 to 
December 1989.  He had been receiving both individual and 
group therapy for post-traumatic stress disorder.  He had 
responded well.  In her opinion, he was no longer suffering 
from post-traumatic stress disorder as a result of his 
Vietnam experience.  His anxiety attacks were occasional and 
under his management.  His insomnia and anger attacks had 
ceased.  She wrote, "At this time (the veteran's) anxiety 
problems are more related to a pre-existing character 
disorder from childhood neglect and a very active co-
dependent, dysfunctional relationship with his wife."

In March 1991 the veteran was admitted to the VA hospital for 
six days.  The final diagnoses were possible post traumatic 
stress disorder chronic/delayed, reactive depression 
secondary to situational problem and marriage and schizoid 
personality with paranoid ideation.  

April 1991 VA mental health notes reveal that the veteran was 
in a somewhat better mood, but there was tension over 
apparent loss of his job at the restaurant.  He felt he 
should be working more than a part time job.  He was a member 
of the National Guard and would begin doing odd jobs as the 
weather permitted.  

In February 1993 the veteran was evaluated by a VA counseling 
psychologist in connection with his application for 
vocational rehabilitation training.  The veteran's hobbies 
and spare time activities consisted of fishing, hunting, 
woodworking, gardening, yard work, traveling, history and 
driving.  The psychologist noted that the veteran appeared to 
have a significant amount of post-traumatic stress disorder 
symptomatology which had affected his work history.  The 
psychologist noted that even though it was doubtful that 
vocational rehabilitation services would be beneficial until 
a concomitant treatment plan could be developed for this 
veteran taking into account all of his disability conditions, 
it was appropriate to continue with diagnostics and treatment 
planning in order to assist the veteran.  Any determination 
as to the feasibility of vocational rehabilitation was placed 
into abeyance pending the result of an evaluation to include 
evaluation of his post-traumatic stress disorder.  In a 
letter dated in July 1993 the counseling psychologist 
notified the veteran that his claim for vocational 
rehabilitation benefits would receive no further 
consideration since the veteran was working and too busy to 
report for scheduled evaluations.  The veteran was advised 
that if he did not complete the evaluation within one year, 
he would need to submit a new application.

In March 1993 a private social worker wrote the following:

In the ten years I have been working with 
veterans, (the veteran ) consistently 
impressed me as consciously trying to 
take advantage of the system to get as 
much money out of it as possible.  Yes, I 
saw evidence of Post-Traumatic Stress 
Disorder but not much evidence of 
military trauma.  I believe that his 
problem is more of a character disorder 
from his childhood, which has manifested 
primarily in anxiety attacks.  He could 
also have anxiety disorder....

I found out later, from veterans who knew 
him in Vietnam that he was allegedly 
running black market supplies and was in 
constant fear of being caught or killed....  
Frankly, I don't think he really wants to 
work for a living.  He repeatedly spoke 
of how nice it would be if he could get 
disability and just play with a 
rototilling and odd jobs business.  He is 
not what I would call a motivated client 
for rehabilitation.  

May 1993 VA records include a report of psychological 
testing.  The examiner reported that the veteran's childhood 
was dysfunctional.  The veteran described his occupational 
problem, he could work for a year or so before things go 
"haywire."  At that point he indicated he gets paranoid and 
thinks that people are picking on him.  As a result he most 
often leaves his job.  He is currently working two days a 
week at a local Elks Lodge as a chef and also has begun a 
business of doing odd jobs.  While reviewing his experiences 
in Vietnam, the examiner noted that the veteran was quite 
labile at times, looking fairly relaxed and at times being 
close to tears.  He described being subjected to rocket 
attacks as well as mortar fire.  He acknowledged that he 
became depressed "every now and then" and that his 
depression worsened during the time of the full moon and in 
winter time.  He denied anger problems, stating that the 
anger problem was related to his drinking.  The veteran 
acknowledged that he approached vocational rehabilitation 
primarily to gain access to school.  He was told that his 
education would not lead to a job that allowed him to do 
something different most every day.  He said he needed a job 
where he would not do the same thing all of the time.  He 
abandoned his idea of going to school.  He would maintain the 
status quo since that appeared to be the best adjustment he 
could foresee in the future.  He would like to quit his job 
at the Elks club, but he needed the income to pay his house 
payment.  The Beck Mood Inventory, Sentence Completion, 
Mississippi Scale for combat related PTSD and Minnesota 
Multiphasic Personality Inventory (MMPI) were administered.  
The MMPI showed an emphasis of severe appearing symptoms.  
The most notable change in the inventory since March 1991 was 
an increased elevation on the scale that suggested the 
presence of a personality disorder.  The PTSD scale of the 
MMPI and the Mississippi Scale affirmed the presence of PTSD.  
The current testing reaffirmed the impression derived from 
the initial testing; schizoid personality disorder aggravated 
by post-traumatic stress disorder of moderate severity.  

The veteran testified at a hearing in February 1995.  The 
veteran said that he was diagnosed with post-traumatic stress 
disorder in 1991.  He was taking an antidepressant.  He was 
attending counseling sessions at the Vet Center in Missoula. 
He was employed at a retirement center 20 hours a week.  He 
was offered more, but said he could not handle more because 
of stress.  He had nightmares.  He had nightmares about the 
two men killed in the foxhole in service.  He had to pick up 
their body parts.  He had been married three times.  He had 
been married to his current spouse for 12 years.  He was 
uncomfortable with his back to a window or door.  He felt 
pain and anxiety and got depressed easily.  When he tried to 
explain his nightmares to his wife he ended up crying.

A letter from the Vet Center was submitted to the RO at the 
hearing.  It reads:

(The veteran) first came to us for 
therapy in 2/12/91.  He was having rage 
episodes, depression, sleep disorder and 
flashbacks of combat in Vietnam.  He was 
also having major relationship problems 
at home and at work.  His score on the 
Mississippi Scale for Combat Related 
Post-Traumatic Stress Disorder (PTSD) was 
140, indicating PTSD.  The Vet Center 
provided individual, marital, and group 
counseling for PTSD.  After eight months 
of treatment, the client felt better and 
left therapy.  His symptoms had subsided 
but we felt he still had a lot of work to 
do.  

(The veteran) returned to the Vet Center 
on 2/2/95 complaining of depression and 
difficulty with the boss at work.  He 
says his home life is good but work is a 
struggle and depression makes his life 
generally miserable.  His Mississippi 
Scale test score on 2/10/95 was 147.  His 
PTSD symptoms scale showed very high 
levels of stress.  Our diagnosis is PTSD; 
acute and chronic, moderate.  

A VA examination was performed in May 1995.  The purpose of 
the examination was to clarify the diagnosis of any acquired 
psychiatric disorder.  A board of three psychiatrists was 
convened.  Mental status examination revealed that the 
veteran was neatly groomed and cooperative.  He was nervous 
when standing next to other people in the waiting room and 
moved his chair back against the wall in the examining room.  
He had soft, often hesitant speech, without any pressure.  He 
often would twiddle his thumbs with fidgeting and sometimes 
tapped his foot.  He was cooperative.  His affect at times 
was quite labile with some crying as described earlier in the 
history.  It was congruent affect and otherwise his range of 
affect was overall restricted.  His form of thought was 
linear though often circumstantial.  There was no loosening 
of associations nor thought blocking.  On content of thought, 
he did not endorse any auditory or visual hallucinations.  He 
did not appear delusional when he spoke about being paranoid 
around other people at work at this time and related that 
this was more of a variable situation.  There were no other 
obvious delusions.  There was no suicidal ideation.  He 
remembered three objects at three minutes, made one mistake 
on serial sevens, repeated only four digits forward, and 
seemed to have difficulty concentrating on five.  The 
diagnoses were: Axis I post-traumatic stress disorder, 
chronic; history of alcohol abuse/dependence, in remission; 
depressive disorder not otherwise specified; and anxiety 
disorder not otherwise specified.  On Axis II personality 
disorder, not otherwise specified, features of avoidant 
personality and borderline personality disorder.  A current 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  It was noted that it represented moderate 
difficulty in social, occupational, and school functioning 
with flat affect and circumstantial speech, occasional panic 
attacks, for example.  

A VA psychiatric examination in October 1995 resulted in a 
diagnosis of post-traumatic stress disorder.  The examiner 
commended that he had moderate symptoms and was functioning 
in the "60's."

A report of psychiatric examination dated in April 1996 
appears to be simply a redictation of the May 1995 
examination.  It was concluded that the veteran still had 
"chronic symptoms with moderate impairment as evidenced by 
the fact that he is moderately impaired at this time despite 
being on medication and receiving counseling."

October 1996 VA records note that the veteran was suffering 
from post-traumatic stress disorder and depression.  

A hearing was held at the RO before a hearing officer in June 
1998.  The veteran testified that he was receiving treatment 
from the Vet Center in Missoula.  He was taking medications 
to help him deal with stress.  He took two pills before bed 
to help him sleep.  He felt very "drugie" in the mornings.  
But he needed the pills to get any rest.  He had nightmares 
at least three times a week.  He had flashbacks.  He worked 
22 hours a week at a retirement center as a cook.  He said 
that he was only able to handle part time work.  He had 
problems dealing with authority figures.  His representative 
said that his work was not substantial gainful employment.  
He was not able to deal with crowds.  He did not socialize.  
His post-traumatic stress disorder made him paranoid.

A VA examination was performed in August 1998.  The veteran 
spoke relatively calmly and without hesitation.  He was 
adequately groomed.  He indicated that his goal was to secure 
a rating of at least 70 with unemployability.  He continued 
to work 22 hours a week cooking at a retirement home.  He had 
held that job for four and a half years.  It was the longest 
period of employment he had ever maintained.  His experience 
had shown him that if he worked more than 22 hours he became 
too tired mentally and physically and then the paranoia and 
depression set in.  He described paranoia as a strong belief 
that he will be fired and that people are out to get him.  
The feelings reach the point that they disabled him.  He 
still had nightmares.  He lived Vietnam every day of his 
life.  He added that Vietnam was a topic of conversation at 
his work.  When not working, he enjoyed gardening and 
canning.  In the winter, he fished, worked in the shop and 
garage and collected football cards.  He was currently the 
senior vice commander of his local DAV organization and a 
member of the board of his church.  He had several 
acquaintances but no buddies.  He described himself as a 
loner.  He had been sober for eight years.  He had been 
married to his current wife almost 16 years.  The diagnosis 
was post-traumatic stress disorder, alcohol dependence in 
remission.  A recent review of the veteran's record also gave 
him the diagnosis of depressive disorder, not otherwise 
specified, anxiety disorder, not otherwise specified, Axis II 
personality disorder, not otherwise specified.  The GAF for 
the current and past year as a result of his post-traumatic 
stress disorder was 60.  In the discussion the examiner noted 
that the veteran was able to maintain part-time employment, 
had some social contacts with groups, and was able to enjoy 
hobbies at home.  The examiner did not get the impression 
that his occupational and social adjustment had changed 
significantly over the past four years.  He seemed to have 
learned many of his limitations, and as long as he lived 
within those limitations, was able to function in some social 
groups and in a part time job.  

Analysis.  The veteran is seeking a higher rating than 30 
percent for an original rating for post-traumatic stress 
disorder.  A claim placed in appellate status by disagreement 
with the initial rating award and not yet ultimately 
resolved, as is the case with the claim herein at issue, is 
an original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.  

For that reason the Board has carefully reviewed the record 
for any evidence of increased levels of disability since the 
effective date of the evaluation for post-traumatic stress 
disorder.  The evidence indicates that the veteran's post-
traumatic stress disorder has been stable since the effective 
date of service connection for post-traumatic stress 
disorder.  

The Board must consider the factors as enumerated in the 
various rating criteria for determining the current level of 
disability from the service-connected post-traumatic stress 
disorder.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

As the Board noted above new regulations have been published 
for rating mental disorders during the pendency of the 
veteran's appeal.  Consistent with the decision in Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior to and subsequent to November 7, 1996.  

In March 1997 the VA General Counsel addressed the question 
of whether the amendments to the Schedule for Rating 
Disabilities pertaining to the ratings for mental disorders 
which became effective November 7, 1996, contained 
liberalizing criteria.  In VAOPGCPREC 11-97 VA General 
Counsel held that the question as to whether the new criteria 
were more beneficial to the claimant must be resolved on an 
individual basis.

In Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders.  The Court held that the effective 
date rule, 38 U.S.C.A. § 5110(g), prevents the application of 
a later, liberalizing law to a claim prior to the effective 
date of the liberalizing law.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); see also McCay v. Brown, 9 Vet. App. 
183, 187 (1996) ("plain language of section 5110(g) prohibits 
a retroactive award prior to the effective date of the 
legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).  In 
essence the new regulations may only be applied from the date 
they became effective forward.  For the period prior to 
November 7, 1996, only the old regulations may be applied.  

The criteria for a 50 percent rating in effect prior to 
November 7, 1996, required considerable impairment in the 
ability to establish and maintain effective or favorable 
relationships and reduction in flexibility and efficiency.  
The veteran has maintained a 16 year marriage.  He has also 
continued to be employed as a cook at several different 
establishments.  In addition to his work as a cook the 
veteran often obtains work doing odd jobs.  The veteran's 
hobbies and spare time activities include fishing, hunting, 
woodworking, gardening, yard work, traveling, history and 
driving.  The veteran has asserted that he is unable to work 
more than 20 hours a week.  A review of the claims folder 
does not indicate that the veteran's post-traumatic stress 
disorder makes him unable to work more than 20 hours per 
week.  The private social worker has indicated that the 
veteran preferred to work part time and like having an odd 
job business on the side.  None of the physicians who have 
examined the veteran or the VA counselor have stated that the 
veteran was unable to work more than part time.  

The veteran, in addition to his service connected disability, 
suffers from a personality disorder.  The VA examiners have 
stated that the veteran's impairment of functioning 
attributable to post-traumatic stress disorder results in a 
GAF score between 55 and 60.  

As the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") noted in 
Carpenter v. Brown, 8 Vet. App.240, 242 (1995), Global 
Assessment of Functioning (GAF) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 55-60 rating indicates "moderate 
difficulty in social, occupational, or school functioning."  
The General Counsel in VAOPGCPREC 9-93 stated that 
considerable impairment was more than "moderate."

A comparison of the medical evidence with the criteria in 
effect prior to November 7, 1996, indicates that the 
veteran's post-traumatic stress disorder does not produce 
more than definite impairment.  

The Board has also compared the veteran's symptoms with the 
new criteria which became effective November 7, 1996.  The 
symptoms described by the veteran and recorded by examiners 
are almost identical to the criteria for a 30 percent rating.  
He had periods of depression and anxiety.  He had difficulty 
sleeping.  He is suspicious.  He has maintained his marriage, 
participates in church and DAV activities to the extent that 
he has been chosen to hold office.  

The record does not reveal that the veteran has stereotypical 
speech.  His speech has been noted to be unpressured.  There 
is no evidence of true panic attacks.  He has nightmares and 
flashbacks.  There was no impairment of memory.  His judgment 
and thinking were noted to be linear.  

The evidence does not support the grant of a higher 
evaluation than 30 percent for post-traumatic stress disorder 
under either the old or the new criteria.  The Board finds 
that the veteran's post-traumatic stress disorder symptoms do 
not meet or nearly approximate the criteria necessary for a 
50 percent rating under the old or the revised criteria.  As 
the veteran does not meet or nearly approximate the criteria 
necessary for the next higher rating of 50 percent under 
either the old or the revised criteria, then it is axiomatic 
that he does not satisfy the criteria for a rating in excess 
of 50 percent either.  Since the veteran does not meet or 
nearly approximate the criteria necessary for a rating in 
excess of 30 percent, the Board concludes that the 
preponderance of the evidence is against the claim.  As the 
preponderance of the evidence is against the claim, the 
reasonable doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board further notes that it in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's PTSD met or nearly approximated 
the criteria necessary for a disability rating in excess of 
30 percent.


Lumbosacral Strain

Pertinent Laws and Regulations.  38 C.F.R. § 4.1 requires 
that each disability be viewed in relation to its history and 
that there be an emphasis placed upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 
provides that in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body.  
Functional loss may be due to pain, supported by adequate 
pathology, or the visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

Inquiry must also made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14

When a reasonable doubt arises regarding the degree of 
disability such doubt shall be resolved in favor of the 
claimant.  38 C.F.R. § 3.102, 4.3.  Where there is a question 
as to which of two evaluations apply, the higher of the two 
will be assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion of 
the lumbar spine is evaluated as 20 percent disabling.  
Slight limitation of motion is evaluated as 10 percent 
disabling.  38 C.F.R. Part 4, Diagnostic Code 5292.

Severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion is rated as 40 percent 
disabling.  A 20 percent evaluation is provided with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, which is unilateral in a standing position.  
38 C.F.R. Part 4, Diagnostic Code 5295.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Factual Background.  While serving in the National Guard in 
June 1984 the veteran was injured when he was a passenger in 
a personnel carrier which hit a wall in the desert.  The 
veteran was taken to a private hospital for treatment.  
Records from Saint Alphonsus Regional Medical Center reveal 
that he had persistent back pain.  There was no radiation 
type pain in the back.  There was no previous history of back 
abnormalities.  Examination revealed tenderness to the 
palpation over the lumbar spine.  It was primarily in the mid 
and lower lumbar spine.  There was bruising and ecchymosis 
around the right flank area.  It was quite tender to 
palpation across the right flank and pelvis area.  X-rays did 
not identify any fracture of the lumbar spine.  The report 
noted severe bruising to the back.  

A note from the veteran's private physician indicates that 
the was unable to work from June 22-July 9, 1984.  

July 1984 records from the veteran's private physician reveal 
worsening of the pain as he began to move around.  The pain 
was localized in the lumbar region.  The lumbar spine was 
markedly stiff and the veteran exhibited slow movement.  The 
assessment was acute lumbar strain.  

Private medical records from November 1985 include complaints 
of back pain.  The veteran had pain in the right lumbar and 
upper gluteal regions.  He had been working helping to build 
a sawmill.  He was tender in the right sacral and gluteal 
regions with a definite trigger point present.  The veteran 
returned the following week.  Forward flexion was so that the 
fingertips reached within 18 inches of the floor.  There was 
minimal extension.  He still had trigger point over the right 
lumbosacral strain.  He was referred for physical therapy.  

In June 1989 the veteran was examined at the VA.  He 
complained of mid and lower back pain.  On examination he 
walked with no obvious limp.  He was only able to reach down 
to 12 inches off the floor.  There was a 30 percent reduction 
in backward and lateral rotation due to pain and stiffness of 
the lumbosacral spine.  He was able to do deep knee bends but 
was unable to get up without assistance.  The diagnosis was 
chronic lower back pain.  

The veteran was seen in the VA orthopedic clinic in November 
1989.  The veteran said he had back pain in the mid dorsal 
area.  The pain was dull and aching.  It was worse with 
activity.  He was stiff in the morning and loosened up with 
activity.  His back became extremely tired after an 8 hour 
work day.  He weighed 209 pounds and was five feet nine 
inches tall.  On examination the veteran moved with an 
interesting degree of ease as he dressed and undressed and 
moved about the examining room.  However, during the 
examination there was a marked change in the activity.  
Actually range of motion of the back was quite good.  
Straight leg raising was negative.  Deep tendon reflexes were 
equal.  Strength appeared to be quite adequate.  He walked 
well on his heels and toes.  There was no obvious sensory 
disturbance.  Hip motion was painless.  He had good pulses.  
X-rays revealed early degenerative changes.  The examiner 
wrote that he felt the biggest problem was chronic back 
strain associated with posture and obesity problems.  He had 
advised the veteran regarding the need for weight control.  
He felt that it was all that should be done right at that 
time.  He also ordered buffered salicylates.  

The veteran's periodic physical evaluation for the National 
Guard in December 1990 revealed moderate to severe pain to 
palpation in the mid and lower thoracic spine and pain in the 
lower lumbar area.  

June 1991 VA records reveal that the veteran complained that 
his lower back ached.  VA X-rays of the lumbar spine taken in 
March 1994 reveal mild distal degenerative change.  

A report of a VA counseling psychologist dated in February 
1993 reflects that the veteran was a fairly large man who was 
quite overweight, weighing 240 pounds.  The report noted the 
following restrictions due to the veteran's back injury.  

As far as his back injury goes, we would 
find that he has activity restrictions 
such as lifting and carrying no more than 
25 pounds, pushing, pulling, climbing, 
stooping, kneeling, crouching and 
prolonged standing and walking and 
prolonged sitting.  He would have 
conditional restrictions such as exposure 
to outside working situations, extreme 
cold, sudden temperature changes, 
humidity and wetness if cold, cluttered 
floors, slippery places, moving objects 
and hazardous machinery.  

A VA Agent Orange examination was performed in March 1994.  
Deep tendon reflexes were present and equal bilaterally.  
Bending was limited in his back because of transsacral 
discomfort.  The examiner noted in his impressions that the 
veteran was hypersensitive to touch anywhere on his body.  

A VA examination was performed in May 1997.  The veteran 
reported that ever since his back injury in service he had 
complained of severe pain.  He reported that it was getting 
worse.  The pain stayed in the lower back without radiation.  
He said he could not walk for any distance.  He walked 
infrequently because of pain.  He could ride in a car for 
approximately half an hour.  He had to stretch and get up and 
move around.  He had to lay down in the van on the way from 
Missoula.  He had difficulty with pain when he got there.  He 
had to lay on his side.  He even found it difficult to sit or 
stand for any length of time.  Evaluation of the lower back 
revealed that his gait was heel toe.  He did walk very 
deliberately kind of dragging his right leg and limping on 
the right leg.  When asked to walk on his heels he tripped 
and was unsteady going both forward and backward, especially 
on the right leg.  It was so exaggerated it was very hard to 
tell whether this was real.  On his toes he was able to go 
forward and backward.  Again it was exaggerated and was very 
hard to tell whether this was real.  In the upright position 
he had forward flexion to 90 degrees, but moved very slowly 
from 70 to 90 and complained of pain the entire time.  
Throughout percussion of the lower thoracic through the 
entire lumbar spinous area, he complained bitterly of pain.  
Extension was to 30 degrees.  Bending was only to 15 degrees 
right and left.  Rotation was 90 degrees right and left with 
pain.  In the sitting position the veteran again complained 
of pain.  Forward flexion was to 50 degrees, extension was to 
30 degrees and bending was to 30 degrees to the left and 
right in the seated position.  He complained of pain.  
Straight leg raising was to 25 degrees in the right leg, 
passively to 80 again complaining of pain.  Straight leg 
raising of the left leg was to 15 degrees and passively to 70 
with pain.  Deep tendon reflexes were intact and equal 
bilaterally.  He complained bitterly of pain with both right 
and left leg Lafavre's test.  After going through the 
examination again there was no evidence of sensory loss or 
neurologic damage to the legs.  There was no muscle wasting.  
After getting off the table he was easily able to go to the 
chair.  However he says that it was difficult for him to put 
his shoes on and bend over to ties his shoes.  The examiner's 
impression was myofascial syndrome with possible 
paravertebral muscle spasms.  In the discussion the examiner 
stated that it was difficult to evaluate the veteran due to 
the exaggerated efforts he put forth.  In addition, the 
physician indicated that it was difficult to correlate the 
complaints of pain with the amount of loss of range of 
motion.  The X-ray report included an impression of stable 
mild degenerative changes throughout the lumbosacral spine 
with little interval change since 1995.  

At his hearing in June 1998 the veteran stated that he takes 
strong aspirin for his back.  He has problems with his back 
with driving.  Staying on his feet all day at work bothers 
him.  He has problems standing or sitting too long.  His back 
hurts and he was in pain.  His back was stiff.  Last year he 
and his wife bought a new bed and mattress with a pillow top 
with a firm mattress and box springs.  His back still hurt.  
He does not wear a back brace.

A VA examination of the back was conducted in July 1998.  On 
evaluation the examiner got a variable examination.  The 
veteran was easily able to sit down in a chair.  However when 
he had him sit on the examination table there was some 
moaning and groaning.  When he was sitting on the chair he 
was able to lean all the way back and sit firmly in it.  
During the examination the lightest touch to his back met 
with moaning and groaning.  Eventually the examiner was able 
to get the veteran to flex.  From a standing position he 
could flex forward to 90 degrees.  He extended to -5 degrees.  
Rotation to the left and right was to 40 degrees.  There were 
no signs of radiculopathy.  All of the nerves were intact. He 
did not have any muscle wasting.  He had normal strength in 
all of his lower extremities.  He was fairly obese and the 
examiner expected that any increase in any type of pain in 
the back was due to his weight.  The diagnostic impression 
was possible lower back strain.  The physician commented that 
the amount of strain appeared at that time to be minimal.


Analysis.  The veteran's lumbosacral strain is currently 
rated as 20 percent disabling pursuant to Diagnostic Code 
5292.  A 40 percent rating for lumbosacral strain under 
Diagnostic Code 5295 requires severe lumbosacral strain.  X-
rays of the spine did not reveal any listing of the spine.  
The veteran was able to bend forward to 90 degrees, which 
would indicate that he does not have marked limitation of 
forward bending.  He was able to rotate and move laterally.  
The X-rays have shown only mild degenerative changes.  There 
is no evidence of narrowing of joint spaces.  The physician 
who examined the veteran in July 1998 concluded that the 
veteran's strain was minimal.  Based on the evidence of 
record the veteran's lumbosacral strain clearly does not meet 
nor approximate the criteria for a 40 percent rating under 
Diagnostic Code 5295.  

Alternatively, the Board has considered whether or not an 
increased rating based on limitation of motion due to pain is 
warranted.  In assessing the degree of disability, the 
guidance of the Court in DeLuca v. Brown, 8 Vet. App. 202 
(1995) must be considered.  In that case the Court held that 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered.  In this case more than one 
examiner has stated that the veteran's behavior during 
examinations was exaggerated.  His behavior on the examining 
table was inconsistent with his movements prior to 
examination.  The Board has noted the veteran's complaints of 
severe pain.  The VA examiners characterized the veteran's 
degenerative changes of the spine as mild.  His lumbosacral 
strain was described as minimal.  Functional loss due to pain 
must be supported by adequate pathology.  38 C.F.R. § 4.40.  
The notations of the VA examiners that the veteran's behavior 
was exaggerated in combination with the examiner's assessment 
of the back disability as minimal clearly reflect that any 
additional functional impairment due to pain is not such as 
to warrant a rating in excess of the currently assigned 20 
percent rating.  Thus, even taking into account the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, the Board is of 
the opinion that the functional loss due to pain, including 
the limitation of motion of the veteran's back, can be 
classified as no more than slight.  Accordingly, the Board 
concludes that the veteran's back disorder does not more 
nearly approximates the criteria necessary for a rating in 
excess of 20 percent rating under Diagnostic Code 5292.

In rendering the determinations in this case, the Board has 
considered all pertinent aspects of 38 C.F.R. Parts 3 and 4 
as required by the Court in Schafrath , 1 Vet. App. 589.  The 
current evidence does not provide a basis which permits a 
rating in excess of 30 percent for the veteran's post-
traumatic stress disorder or a rating in excess of 20 percent 
for the veteran's back disorder.  The Board, for the reasons 
set forth above, concludes that the preponderance of the 
evidence is against the veteran's claims.  Accordingly, the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. §§ 3.102, 
4.3, 4.7 are not for application.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.  

An increased rating for lumbosacral strain is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

